Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references (YOO (US 2019/0102027); Ho et al. (US 2011/0291978); Kim et al. (US 2016/0034087); Ding et al. (US 2016/0291767); Jeong et al. (US 2016/0062516); Jeong et al. (US 2014/0320759); Chang et al. (US 2008/0068342); Niimi et al. (US 2015/0267089); Imataki (US 5,806,388); Kim et al. (US 2015/0050492); Wei et al. (US 2021/0043694)) teach a pressure sensor between a display panel and a first printed circuit board, however, fail to teach “a first adhesive portion directly contacting the second pad and the second conductor” and that “wherein the first printed circuit board on which the pressure sensor is disposed is spaced apart from the second and third printed circuit boards in a plan view” as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623